Order denying motion to vacate judgment and to permit defendants to answer affirmed, in so far as Paul De Giuseppe is concerned, with ten dollars costs and disbursements. In so far as defendants Emily De Giuseppe (otherwise known as Dr. Emily V. Franklin) and Armand R. Vanore are concerned, the order is reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to vacate judgment granted; said defendants to serve an answer within ten days from the entry of the order herein. The affidavits in support of the motion show that neither Emily De Giuseppe nor Armand R. Vanore had any interest whatsoever in the Van Construction Co., Inc., nor were they partners with the other defendants in the transaction involved. As to Emily De Giuseppe, she had requested her attorney to enter an appropriate defense, which he failed to do. As to Armand R. Vanore, *779it appears that he was never served with process, and had never authorized an appearance in his behalf. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur.